Furches, C. J.,
concurring. I concur in the opinion of the Court, because I believe it states the law as it is written, and not because I think the law is right. If I considered that I had the power to do so, I would change it, and agree with the dissenting opinion of my brother Cook. But personal property is supposed to attend the person of the owner, and, upon that idea, is taxable where the owner resides’, and, in most cases, this is proper and convenient; as where a tax payer has small amounts of personal property in different townships or in different counties, it would be inconvenient for him to list such property in the township or county where it happened to be on the 1st day of June. And the uniform rule has been to list personal property for taxation in the county, township or town where the owner resides. While this is the rule under this presumption, that such property attends the person of the owner, it has for a long time, if not *407always, been beld that tins presumption (or fiction, as it is sometimes called) is subject to be changed by legislative enactment, as has been done by providing that guardians should list their ward’s estate in the township where the ward resides, and by providing that stock on a farm should be listed where the farm is listed. But none of these legislative acts provide for the case at bar. It is governed by the general law, that personal property must be listed in the town or township where the owner resides. Indeed, it seems to me that the Legislature, in making the exceptions it has, construed the general act to be that it must be listed where the owner resides, in all cases not so excepted from the general rule, under the doctrine of expressio- wrdus est exclusio alterius. And while I think it is the law as now written, to my mind, it may work great hardship and wrong. As I understand the law as it is now, a man may own or have rented a store house in town, in which he has $50,000 worth of goods,which receive the protection of the town government under its police- authority, and the benefits of the town trade; and yet, if he happens to live outside of the corporate limits, his $50,000 worth of property escapes the payment of one cent of taxes to support Ihe town government. This, I think, should be remedied, but I can not do it. It seems to me that the Legislature might do it by providing that property in, or connected with the use of a house, should be listed for taxation where the house is listed, as' it is provided that stock on a farm shall be listed where the farm is listed.
Douglas, I.,
dubitante. I am very much impressed with the strength and consistency of the reasoning in the dissenting opinion of Justice Cook. If it is not the law, it should be the law. Suppose that a man should have a large warehouse- or factory in the city of Winston, where he was actively engaged in the regular transaction of his business, and rvliere he kept *408stored large amounts of tobacco, bo would not bo liable for any municipal tax whatever, except, perhaps, a license tax, if he happened to live a few feet beyond the corporate limits. The fact that he lived in another city would make no- difference in the principle. A cotton broker in Raleigh, similarly situated, would be equally exempt. lie would have all the benefits of a city, with practically none of its burdens. He would have all its facilities, for transacting’ business, buying, selling, shipping and banking, with police and fire protection, for the price of his license. If he had a thousand bales' of cotton stored in the city, every bale would, in contemplation of law, be located at his home. It can hardly be said that such a system of taxation results in the practical uniformity contemplated by the Constitution, whatever may be its theoretical nature. And yet it may be that the situs of personal property is within the control of the Legislature. If so, we must await legislative action.